^miO M«
                                                                          mo:U:




          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON



BAYVIEW HEIGHTS OWNERS                           NO. 72244-1-1
ASSOCIATION, a Washington
nonprofit corporation,

      Appellant/Cross-Respondent,                DIVISION ONE


                     v.



PHILADELPHIA INDEMNITY
INSURANCE COMPANY, a foreign
corporation;                                     UNPUBLISHED OPINION


                     Respondent,

THE TRAVELERS INDEMNITY
COMPANY, a foreign corporation,

       Respondent/Cross-Appellant.               FILED: August 10, 2015



       Lau, J. —This appeal involves a dispute over the meaning of the term "collapse"

in the insurance contract. In Queen Anne Park Homeowners Ass'n v. State Farm Fire

and Casualty Company, No. 90651-3, 2015 WL 3795796, at *1 (Wash. June 18, 2015),

our Supreme Court held "that in the insurance contract, 'collapse' means 'substantial

impairment of structural integrity.' 'Substantial impairment of structural integrity' means
No. 72244-1-1/2



substantial impairment of the structural integrity of a building or part of a building that

renders such building or part of a building unfit for its function or unsafe and, under the

clear language of the insurance policy here, must be more than mere settling, cracking,

shrinkage, bulging, or expansion.'" The relevant insurance contract provisions here are

nearly identical to the provisions at issue in Queen Anne Park Homeowners Ass'n.

Because this case controls, the appeal in this case is moot. We remand to the trial

court for further proceedings.




WE CONCUR:




    \f\M*y j ^1                                        Mtc^^CA t